DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 22 September 2022. As directed by the amendment: Claims 1, 2, 5-7, 11-13, 17, and 18 have been amended. Claims 1-19 currently stand pending in the application. 
The amendments to claims 1 and 18 and the amendments to the relevant paragraphs of the specification are sufficient to overcome the specification objections listed in the previous action. Namely, the improper antecedent basis for the claimed subject matter and the typographical errors have been resolved. Accordingly, the specification objections are herein withdrawn. 
The replacement drawing sheet and the amendments to the specification are sufficient to overcome the drawing objections listed in the previous action, which are herein withdrawn. 
The amendments to claims 5-7, 12, 13, and 17 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities with respect to typographical errors and improper antecedence have been resolved. Accordingly, the relevant claim objections are herein withdrawn. 
The amendments to claim 11 are sufficient to overcome the rejections of claims 16 and 17 under 35 U.S.C. 112(b) listed in the previous action. Namely, the indefiniteness due to insufficient antecedent basis has been resolved. Accordingly, the rejections under 35 U.S.C. 112(b) are herein withdrawn. 

Response to Arguments
Applicant's arguments filed 22 September 2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claims 1, 11, and 18, the limitation that “the plate or the sleeve is configured to define one or more apertures configured to mate with an insertion tool and relieve a pressure on a brain” is not supported by the specification as originally filed. The limitation allows for the circumstance where the sleeve is configured to define the one or more apertures, which is not supported, since the specification only recites that features such as apertures 322 for mating with a tool and relieving pressure on the brain are included in the plate, and not the sleeve (see amendment to paragraph [0037] filed 22 September 2022, and paragraph [0033] of the originally filed specification). The drawings also only show apertures in the plate, and not the sleeve. Since the sleeve is received in the burr hole, apertures therethrough would not lead to the external environment and thus would not relieve pressure on the brain. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, and 11-17 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent Application Publication No. US 2016/0193008 to Gale et al. (hereinafter, “Gale”). 
As to claim 1, Gale discloses a burr hole cover, shown in FIGs. 1A-7B, comprising a sleeve (12) having an inner surface, an outer surface, and forming an interior hollowed portion (20) (¶48), shown in FIGs. 2A-2B, the outer surface including one or more external serrations (¶50, external threads on upper and lower portions 24 and 26 of the sleeve 12), shown in FIG. 3, wherein the external serrations are configured to secure the sleeve within a burr hole formed through to the level of dura (¶48, 50), shown in FIG. 14, such that the interior hollowed portion is configured to be within the burr hole (since the entire sleeve is within the burr hole), shown in FIG. 14; and a plate (18) configured to form a top surface of the burr hole cover and conceal the burr hole (¶56, 65), shown in FIGs. 1A-1C and 7A, wherein the plate or the sleeve is configured to define one or more apertures (one aperture 70 defined in the plate) (¶56), shown in FIG. 7A, fully capable of mating with an insertion tool and relieving a pressure on a brain (interpreted as language of intended use, and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the aperture is fully capable of mating with an insertion tool of an appropriate size, with the tool using the aperture as a grip, and the aperture is fully capable of relieving a pressure on a brain by allowing fluid to escape thereout of since the aperture is a continuation of a hollow portion that extends through the entire burr hole cover device or by interacting with the tool to allow at least partial lifting of the plate to allow fluid to escape). 
As to claim 2, Gale discloses the burr hole cover of claim 1, wherein the sleeve (12) is further configured to allow access to the brain via the interior hollowed portion (¶56), shown in FIG. 14. 
As to claim 3, Gale discloses the burr hole cover of claim 1, wherein the plate (18) is configured to define the one or more apertures (one aperture 70) (¶56), shown in FIG. 7A. 
As to claim 4, Gale discloses the burr hole cover of claim 3, wherein one of the one or more apertures is configured to facilitate growth of underlying biological tissue (interpreted as language of intended use; the aperture 70 is fully capable of facilitating growth of underlying biological tissue because of its open form, through which tissue is capable of growing, and since the aperture is a continuation of a hollow portion that extends through the entire burr hole cover device through which the medical device/electrical lead is inserted so that underlying biological tissue would be fully capable of finding a pathway through the burr hole cover device via the hollow portion and aperture; as disclosed, the medical device/electrical lead is removable, ¶66, so that the hollow portion and aperture are unobscured and capable of allowing tissue growth therethrough). 
As to claim 5, Gale discloses the burr hole cover of claim 3, wherein one of the one or more apertures is configured to provide access to a brain (¶56) (via medical device inserted therethrough). 
As to claim 6, Gale discloses the burr hole cover of claim 1, wherein the plate and the sleeve are detachably connected, shown in FIG. 1A. 
As to claim 9, Gale discloses the burr hole cover of claim 1, wherein the external serrations include ridges wrapped around the sleeve in the form of a helix (¶50, external threads). 

As to claim 11, Gale discloses a burr hole cover, shown in FIGs. 1A-7B, comprising a sleeve (12) assuming a hollowed cylindrical shape (¶48), shown in FIGs. 2A-2B, the sleeve having an inner surface, an outer surface, and a hollowed portion (20), wherein the outer surface includes one or more external serrations (¶50, external threads on upper and lower portions 24 and 26 of the sleeve 12), shown in FIG. 3, configured to secure the sleeve within a burr hole formed in a skull (¶48, 50), shown in FIG. 14; and a plate (18) configured to form a top surface of the burr hole cover and conceal the burr hole (¶56, 65), shown in FIGs. 1A-1C and 7A, wherein the plate or the sleeve is configured to define one or more apertures (one aperture 70 defined in the plate) (¶56), shown in FIG. 7A, fully capable of mating with an insertion tool and relieving a pressure on a brain (interpreted as language of intended use, and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the aperture is fully capable of mating with an insertion tool of an appropriate size, with the tool using the aperture as a grip, and the aperture is fully capable of relieving a pressure on a brain by allowing fluid to escape thereout of since the aperture is a continuation of a hollow portion that extends through the entire burr hole cover device or by interacting with the tool to allow at least partial lifting of the plate to allow fluid to escape). 
As to claim 12, Gale discloses the burr hole cover of claim 11, wherein the hollowed portion is configured to be within the burr hole (since the entire sleeve is within the burr hole), shown in FIG. 14. 
As to claim 13, Gale discloses the burr hole cover of claim 11, wherein the plate (18) includes features (e.g. 66) fully capable of being configured to attach to an insertion tool (interpreted as language of intended use; the features are fully capable of attaching to an insertion tool of an appropriate size and shape; insertion tools come in various forms, such as pronged inserters, threaded drivers, and forceps, all of which may engage with the plate features to guide the plate into place on the sleeve; in addition or alternatively, the plate features are fully capable of attaching with the insertion tool that inserts screws into the features, as the tool seats the fasteners and is attached via the screws to the features). 
As to claim 14, Gale discloses the burr hole cover of claim 11, wherein the sleeve (12) and the plate (18) include titanium (¶50, 56). 
As to claim 15, Gale discloses the burr hole cover of claim 11, wherein the external serrations include ridges wrapped around the sleeve in the form of a helix (¶50, external threads). 
As to claim 16, Gale discloses the burr hole cover of claim 11, wherein one of the one or more apertures (70) (¶56), shown in FIG. 7A, is configured to facilitate growth of underlying biological tissue (interpreted as language of intended use; the aperture 70 is fully capable of facilitating growth of underlying biological tissue because of its open form, through which tissue is capable of growing, and since the aperture is a continuation of a hollow portion that extends through the entire burr hole cover device through which the medical device/electrical lead is inserted so that underlying biological tissue would be fully capable of finding a pathway through the burr hole cover device via the hollow portion and aperture; as disclosed, the medical device/electrical lead is removable, ¶66, so that the hollow portion and aperture are unobscured and capable of allowing tissue growth therethrough). 
As to claim 17, Gale discloses the burr hole cover of claim 11, wherein one of the one or more apertures is configured to provide access to a brain (¶56) (via medical device inserted therethrough). 


Claims 1-7, 9, 11, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 7,704,260 to Skakoon et al. (hereinafter, “Skakoon”). 
As to claim 1, Skakoon discloses a burr hole cover (3100A), shown in FIG. 31A, comprising a sleeve (hollow cylindrical portion) having an inner surface, an outer surface, and forming an interior hollowed portion (3111), the outer surface including one or more external serrations (3106), wherein the external serrations are configured to secure the sleeve within a burr hole (3103) formed through to the level of dura (col. 13 / ll. 40-42), such that the interior hollowed portion is configured to be within the burr hole (since the sleeve is within the burr hole); and a plate (1706) configured to form a top surface of the burr hole cover and conceal the burr hole (col. 13 / ll. 51-55), shown in FIG. 31A, wherein the plate or the sleeve is configured to define one or more apertures (one aperture, central through hole in plate), shown in FIG. 31A as well as in FIGs. 17-18 where the plate (1706) is used in a different embodiment (col. 8 / ll. 36 – col. 9 / ll. 18), fully capable of mating with an insertion tool and relieving a pressure on a brain (interpreted as language of intended use, and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the aperture is fully capable of mating with an insertion tool of an appropriate size, with the tool using the aperture as a grip, and the aperture is fully capable of relieving a pressure on a brain by allowing fluid to escape thereout of since the aperture is a continuation of a hollow portion that extends through the entire burr hole cover device or by interacting with the tool to allow at least partial lifting of the plate to allow fluid to escape). 
As to claim 2, Skakoon discloses the burr hole cover of claim 1, wherein the sleeve is further configured to allow access to the brain via the interior hollowed portion (abstract). 
As to claim 3, Skakoon discloses the burr hole cover of claim 1, wherein the plate (1706) is configured to define the one or more apertures (central through hole), shown in FIG. 31A as well as in FIGs. 17-18 where the plate (1706) is used in a different embodiment (col. 8 / ll. 36 – col. 9 / ll. 18). 
As to claim 4, Skakoon discloses the burr hole cover of claim 3, wherein one of the one or more apertures is configured to facilitate growth of underlying biological tissue (interpreted as language of intended use; the aperture in plate 1706 is fully capable of facilitating growth of underlying biological tissue because of its open form, through which tissue is capable of growing, and since the aperture is a continuation of a hollow portion that extends through the entire burr hole cover device so that underlying biological tissue would be fully capable of finding a pathway through the burr hole cover device via the hollow portion and aperture). 
As to claim 5, Skakoon discloses the burr hole cover of claim 3, wherein one of the one or more apertures is configured to provide access to a brain (via instrument inserted therethrough). 
As to claim 6, Skakoon discloses the burr hole cover of claim 1, wherein the plate and the sleeve are detachably connected, shown in FIG. 31A. 
As to claim 7, Skakoon discloses the burr hole cover of claim 1, wherein the sleeve includes features (3102) configured to attach to an insertion tool (col. 13 / ll. 45-50). 
As to claim 9, Skakoon discloses the burr hole cover of claim 1, wherein the external serrations include ridges wrapped around the sleeve in the form of a helix (external threads) (col. 13 / ll. 40-42). 

As to claim 11, Skakoon discloses a burr hole cover (3100A), shown in FIG. 31A, comprising a sleeve (hollow cylindrical portion) assuming a hollowed cylindrical shape, the sleeve having an inner surface, an outer surface, and a hollowed portion (3111), wherein the outer surface includes one or more external serrations (3106) configured to secure the sleeve within a burr hole (3103) formed in a skull (col. 13 / ll. 40-42); and a plate (1706) configured to form a top surface of the burr hole cover and conceal the burr hole (col. 13 / ll. 51-55), shown in FIG. 31A, wherein the plate or the sleeve is configured to define one or more apertures (one aperture, central through hole in plate), shown in FIG. 31A as well as in FIGs. 17-18 where the plate (1706) is used in a different embodiment (col. 8 / ll. 36 – col. 9 / ll. 18), fully capable of mating with an insertion tool and relieving a pressure on a brain (interpreted as language of intended use, and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the aperture is fully capable of mating with an insertion tool of an appropriate size, with the tool using the aperture as a grip, and the aperture is fully capable of relieving a pressure on a brain by allowing fluid to escape thereout of since the aperture is a continuation of a hollow portion that extends through the entire burr hole cover device or by interacting with the tool to allow at least partial lifting of the plate to allow fluid to escape). 
As to claim 12, Skakoon discloses the burr hole cover of claim 11, wherein the hollowed portion is configured to be within the burr hole (since the sleeve is within the burr hole). 
As to claim 15, Skakoon discloses the burr hole cover of claim 11, wherein the external serrations include ridges wrapped around the sleeve in the form of a helix (external threads) (col. 13 / ll. 40-42). 
As to claim 16, Skakoon discloses the burr hole cover of claim 11, wherein one of the one or more apertures is configured to facilitate growth of underlying biological tissue (interpreted as language of intended use; the aperture in plate 1706 is fully capable of facilitating growth of underlying biological tissue because of its open form, through which tissue is capable of growing, and since the aperture is a continuation of a hollow portion that extends through the entire burr hole cover device so that underlying biological tissue would be fully capable of finding a pathway through the burr hole cover device via the hollow portion and aperture). 
As to claim 17, Skakoon discloses the burr hole cover of claim 11, wherein one of the one or more apertures is configured to provide access to a brain (via instrument inserted therethrough). 


Claims 1, 2, 6, 8, 9, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent Application Publication No. US 2009/0112278 to Wingeier et al. (hereinafter, “Wingeier”). 
As to claim 1, Wingeier discloses a burr hole cover (100), shown in FIG. 21, comprising a sleeve (cylindrical portion, labeled 102 in other embodiments) having an inner surface, an outer surface, and forming an interior hollowed portion (104) (¶170, 195), shown in another embodiment in FIGs. 10-11, the outer surface including one or more external serrations (162), wherein the external serrations are configured to secure the sleeve within a burr hole formed through to the level of dura (¶165) such that the interior hollowed portion is configured to be within the burr hole (since the sleeve is within the burr hole); and a plate (232) configured to form a top surface of the burr hole cover and conceal the burr hole (¶195), wherein the plate or the sleeve is configured to define one or more apertures (sleeve defines apertures 180), shown in FIG. 21 as well as in FIGs. 10-11 (¶170, 195), fully capable of mating with an insertion tool and relieving a pressure on a brain (interpreted as language of intended use, and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the apertures are fully capable of mating with an insertion tool of an appropriate size that is used to insert the lumens forming the apertures into the interior hollowed portion 104, ¶170, and the apertures are fully capable of relieving a pressure on a brain by allowing fluid to escape thereout of since the apertures create through holes that extend through the sleeve). 
As to claim 2, Wingeier discloses the burr hole cover of claim 1, wherein the sleeve is further configured to allow access to the brain via the interior hollowed portion (¶195). 
As to claim 6, Wingeier discloses the burr hole cover of claim 1, wherein the plate and the sleeve are detachably connected (¶195) (in a first interpretation, the plate and sleeve are detachably connected to each other, as shown in FIG. 21, because the plate 232 is used to temporarily close off the sleeve). 
As to claim 8, Wingeier discloses the burr hole cover of claim 1, wherein the sleeve and the plate are permanently connected with each other (¶195) (in a second interpretation, the plate and sleeve are permanently connected with each other because the plate 232 is used to permanently close off the sleeve). 
As to claim 9, Wingeier discloses the burr hole cover of claim 1, wherein the external serrations include ridges wrapped around the sleeve in the form of a helix (threads, ¶165), shown in FIG. 21. 

As to claim 11, Wingeier discloses a burr hole cover (100), shown in FIG. 21, comprising a sleeve (cylindrical portion, labeled 102 in other embodiments) assuming a hollowed cylindrical shape, the sleeve having an inner surface, an outer surface, and a hollowed portion (¶195), wherein the outer surface includes one or more external serrations (162) configured to secure the sleeve within a burr hole formed in a skull (¶165); and a plate (232) configured to form a top surface of the burr hole cover and conceal the burr hole (¶195), wherein the plate or the sleeve is configured to define one or more apertures (sleeve defines apertures 180), shown in FIG. 21 as well as in FIGs. 10-11 (¶170, 195), fully capable of mating with an insertion tool and relieving a pressure on a brain (interpreted as language of intended use, and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the apertures are fully capable of mating with an insertion tool of an appropriate size that is used to insert the lumens forming the apertures into the interior hollowed portion 104, ¶170, and the apertures are fully capable of relieving a pressure on a brain by allowing fluid to escape thereout of since the apertures create through holes that extend through the sleeve). 
As to claim 12, Wingeier discloses the burr hole cover of claim 11, wherein the hollowed portion is configured to be within the burr hole (since the sleeve is within the burr hole). 
As to claim 15, Wingeier discloses the burr hole cover of claim 11, wherein the external serrations include ridges wrapped around the sleeve in the form of a helix (threads, ¶165), shown in FIG. 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of U.S. Patent No. US 8,608,650 to Mangiardi. 
As to claim 18, Gale discloses a burr hole cover surgical kit (¶47) comprising one or more burr hole covers (one disclosed), shown in FIGs. 1A-7B, at least one of the one or more burr hole covers comprising a sleeve (12) having an inner surface, an outer surface, and forming an interior hollowed portion (20) (¶48), shown in FIGs. 2A-2B, the outer surface including one or more external serrations (¶50, external threads on upper and lower portions 24 and 26 of the sleeve 12), shown in FIG. 3, wherein the external serrations are configured to secure the sleeve within a burr hole formed through to the level of dura (¶48, 50), shown in FIG. 14, such that the interior hollowed portion is configured to be within the burr hole (since the entire sleeve is within the burr hole), shown in FIG. 14; and a plate (18) configured to form a top surface of the burr hole cover and conceal the burr hole (¶56, 65), shown in FIGs. 1A-1C and 7A, wherein the plate or the sleeve is configured to define one or more apertures (one aperture 70 defined in the plate) (¶56), shown in FIG. 7A, fully capable of mating with an insertion tool and relieving a pressure on a brain (interpreted as language of intended use, and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the aperture is fully capable of mating with an insertion tool of an appropriate size, with the tool using the aperture as a grip, and the aperture is fully capable of relieving a pressure on a brain by allowing fluid to escape thereout of since the aperture is a continuation of a hollow portion that extends through the entire burr hole cover device or by interacting with the tool to allow at least partial lifting of the plate to allow fluid to escape). 
As to claim 19, Gale discloses the burr hole cover surgical kit of claim 18, wherein the sleeve (12) is further configured to allow access to a brain via the interior hollowed portion (¶56), shown in FIG. 14. 
Gale is silent as to the burr hole cover surgical kit comprising one or more stimulation leads. 
Gale does disclose a kit of parts comprising the burr hole cover and other components needed for operation (¶47), and discloses that the burr hole cover is used to guide and secure a lead (¶56, 65) for electrical stimulation procedures (¶62). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide one stimulation lead in the kit disclosed in Gale, for ease of access for use in a procedure such as an electrical stimulation procedure in which the burr hole cover guides and secures a lead into the brain. As is well known in the surgical art, a kit provides complementary surgical components that may be needed for a particular surgical procedure in one collection for ease of access by the practitioner, thus preventing unintentional forgetting of an essential part of the procedure. 
Gale is silent as to the one or more stimulation leads and the one or more burr hole covers being sterile. 
Mangiardi teaches a sterile surgical kit comprises sterile components (col. 9 / ll. 13-16), in the same field of endeavor of brain accessing tools and procedures, so the components can be immediately and safely utilized in a surgical operation. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the stimulation lead and burr hole cover in the kit as sterile, as taught by Mangiardi, so the components can be immediately and safely utilized in a surgical operation. Components to be implanted into a delicate biological tissue such as the skull and brain, as in Gale and Mangiardi, must be sterile to prevent infection or other adverse reactions, and providing the kit components as sterile to the operating theater allows their immediate use without having to undergo a sterilization step. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of U.S. Patent No. US 6,618,623 to Pless et al. (hereinafter, “Pless”). 
Gale discloses the claimed invention except for, as to claim 10, wherein the plate is custom designed for a patient. 
Pless teaches an implant (100) for securement within a burr hole in the skull, shown in FIG. 9, in the same field of endeavor of brain accessing tools and procedures, wherein the implant is custom designed for a patient to match the opening, contour, and thickness of each patient's cranium (col. 5 / ll. 4-10). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to custom design the burr hole cover in Gale, including the plate, to be specific for the particular patient to match the opening, contour, and thickness of each patient's cranium, as taught by Pless, to closely and securely fit within the burr hole while continuing the contour of the patient’s skull so as not to protrude too far above or below the bone which could lead to adverse outcomes such as scalp or brain damage. The plate in Gale provides the top surface of the burr hole cover so it would be obvious that at least that part of the burr hole cover be custom designed since that is the part that would be continuous with the contour of the skull. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775